DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 25 objected to because of the following informalities:  Claims 25 depends on claim 2221 which seems to be typographical error, Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,269,301. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essential claiming overlapping subject matter.
Claims of instant application
Claims of US Patent 11,269,301
21. (New) A control system for controlling at least one utility, the control system comprising: an enclosure having an exterior and an interior; a limited access control accessible from the exterior for providing a temporary activate signal; a reset switch located in the interior of the enclosure; at least one utility control switch accessible from the exterior of the enclosure, the at least one utility control switch having an "ON" state and an "OFF" position; and a processor and data storage configured to perform a plurality of operations comprising: receiving the temporary activate signal and a selection of the at least one utility control switch; based on at least receiving the temporary activate signal and a selection of the at least one utility control switch, activating the at least one utility; receiving a selection of an emergency shut-off control; disabling the at least one utility and beginning a delay period; based on the reset switch not being selected prior to the expiration of the delay period, sending an alarm signal to a building automation system; receiving a selection of the reset switch; receiving another temporary activate signal from the limited access control and another selection of the at least one utility control switch; and based on at least receiving the another temporary activate signal and the another selection of the at least one utility control switch, re-activating the at least one utility.
1. A control system for controlling at least one utility, the control system comprising: an enclosure having an exterior and an interior; a limited access control accessible from the exterior for providing a temporary activate signal; at least one utility control switch accessible from the exterior of the enclosure, the at least one utility control switch having an "ON" state and an "OFF" position; and a processor and data storage programmed with a plurality of pre-programmed configuration options and configured to perform a plurality of operations comprising: receiving a selection of a configuration option from the plurality of pre- programmed configuration options, wherein the selected configuration has an associated state; receiving a modification to the associated state for the selected configuration option; storing the modified state for the selected configuration option; receiving the temporary activate signal and a selection of the at least one utility control switch; and based on at least receiving the temporary activate signal and a selection of the at least one utility control switch, controlling the at least one utility according to the modified state for the selected configuration option.
Claims 22-26
Claims 2-6
27. (New) A control system for controlling at least one utility, comprising: an enclosure having an exterior and an interior; at least one utility control switch accessible from the exterior of the enclosure, the at least one utility control switch having an "ON" state and an "OFF" position; a reset control; an emergency shut-off control configured to cause to the control system to turn off the at least one utility; circuitry located at least partially within the interior of the enclosure, comprising: at least one selection mechanism for selecting a configuration option from a plurality of pre-programmed configuration options; a configuration selection display configured to display a currently selected configuration option from the plurality of pre-programmed configuration options; and a processor and data storage programmed with the plurality of pre-programmed configuration options and configured to perform operations comprising: receiving an indication that the emergency shut-off control has been selected; and disabling the at least one utility and beginning a delay period; based on the reset control not being selected prior to the expiration of the delay period, sending an alarm signal to a building automation system.
7.   A control system for controlling at least one utility, comprising: an enclosure having an exterior and an interior; at least one utility control switch accessible from the exterior of the enclosure, the at least one utility control switch having an "ON" state and an "OFF" position; circuitry located at least partially within the interior of the enclosure, comprising: a processor and data storage programmed with a plurality of pre-programmed configuration options; at least one selection mechanism for selecting a configuration option from the plurality of pre-programmed configuration options; a configuration selection display configured to display a currently selected configuration option from the plurality of pre-programmed configuration options; and an emergency shut-off control configured to cause to the control system to turn off the at least one utility.

	
Claims 28-34
Claims 8-14
35. (New) A method for controlling at least one utility, the method comprising: receiving, by a utility control system, a temporary activate signal and a selection of the at least one utility control switch; based on at least receiving the temporary activate signal and a selection of the at least one utility control switch, activating the at least one utility; receiving a selection of an emergency shut-off control; disabling the at least one utility and beginning a delay period; based on a reset control not being selected prior to the expiration of the delay period, sending an alarm signal to a building automation system; receiving a selection of the reset control; receiving, by the utility control system, another temporary activate signal and another selection of the at least one utility control switch; and based on at least receiving the another temporary activate signal and the another selection of the at least one utility control switch, re-activating the at least one utility.
15. A method for controlling at least one utility, the method comprising: receiving, by a utility control system, a selection of a configuration option from a plurality of pre-programmed configuration options for controlling the utility, wherein the selected configuration option has an associated state; receiving, by the utility control system, a modification to the associated state for the selected configuration option; storing, by the utility control system, the modified state for the selected configuration option; receiving, from a limited access control, a temporary activate signal; receiving a selection of at least one utility control switch of the utility control system; and based on at least receiving the temporary activate signal and a selection of the at least one utility control switch, controlling the at least one utility according to the modified state for the selected configuration option.
Claims 36-40
Claims 16-20



 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836